Citation Nr: 1537058	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder (initially characterized as chondromalacia), including as secondary to service-connected left knee disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps Reserve from December 1989 to September 1990.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his daughter testified in support of this claim during a video conference hearing held before the undersigned Veterans Law Judge at the RO in May 2015.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

This claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim on appeal, but such action is necessary before the Board can proceed.  

First, there is some question of record as to the nature of the Veteran's service and the accurate date of his discharge therefrom.  According to his DD Form 214, he served on active duty in the Marine Corp Reserve from December 1989 to September 1990.  In the Remarks section of this same document, however, is a notation, "Not a Final Discharge". According to the Veteran's service treatment records, he underwent surgery for his left knee while still serving in the Marine Corps Reserve.  Apparently, from October 1992, he was in receipt of Notice of Eligibility benefits due to his surgery and in a weight control program.  In March 1993, he received an administrative discharge due to weight control failure.  

It is critical to determine the nature of the Veteran's service, including whether he was on active duty for training or inactive duty training, from September 1990 to March 1993, because twice during that time frame, including while engaging in physical training, the Veteran reported right knee complaints and a medical professional diagnosed a sprained right medial ligament.  

Second, during the Veteran's May 2015 hearing, he testified that he was scheduled to see a private knee specialist.  He also testified that he had received right knee treatment at the Broward VA in Sunrise, Florida and VA facilities in Hollywood and Miami, Florida.  Records of the scheduled knee visit and all treatment mentioned do not appear to be in the claims file.  

Third, during the course of this appeal, the RO assisted the Veteran in support of this claim by affording him a VA examination.  During this examination, an examiner offered an opinion on the etiology of the Veteran's right knee disability.  This opinion is unfavorable, but also inadequate to decide this claim.  It does not contemplate all relevant evidence, including records of right knee complaints and treatment in June 1991 and March 1992.  In addition, it rules out a relationship between the Veteran's right knee disability and service based on the absence of right knee trauma.  As the Veteran testified at his hearing, it does not address the alleged relationship between his right knee disability and his service-connected left knee disability, which doctors have indicated exists.  

Accordingly, this claim is REMANDED for the following action:

1.  Contact the Veteran's service department for clarification regarding the nature of his service from September 1990 to March 1993 (many records in Veteran's service personnel file are illegible).  Indicate in writing whether the separation date noted on the Veteran's DD Form 214 is his final discharge date (contrary to the notation in the Remarks section), or whether the March 1993 administrative discharge date is his final discharge date.  If appropriate, identify all periods of active duty for training and inactive duty training on which the Veteran served between September 1990 and March 1993.   

2.  After securing any necessary authorization, obtain and associate with the Veteran's electronic file all outstanding records of his right knee treatment, including the private visit pending at the time of the hearing and all rendered at the Broward VA in Sunrise, Florida and VA facilities in Hollywood and Miami, Florida.

3.  After clarifying the nature of the Veteran's service and identifying his discharge date and any periods of active duty for training and inactive duty training, afford the Veteran another right knee examination by the VA examiner who conducted the January 2011 examination.  Ask the examiner to do the following:  

a.  Review the electronic claims file, particularly: (1) service treatment records showing a reported history of bilateral knee problems and right knee complaints and treatment in June 1991 and March 1992; and (2) post-service treatment records showing low-grade chondromalacia of the right knee beginning in 2008 and subsequent diagnoses of right knee osteoarthritis, chondrocalcinosis and patellofemoral syndrome. 

b.  Indicate in writing in the record that the review contemplated all pertinent evidence.  

c.  Record in detail the Veteran's history of right knee symptoms, including any that manifested prior to service. 

d.  Diagnose each right knee disability shown to exist, including, if appropriate, arthritis, chondromalacia and patellofemoral syndrome.  

e.  Accepting as competent any reports of lay-observable right knee symptoms and acknowledging the documented 1991 and 1992 right knee complaints, offer an opinion as to whether the Veteran's right knee disability (including any diagnosed during the course of this appeal) is at least as likely as not (50 percent or greater probability) related to a disease or injury during his active duty or a period of active duty for training or related to an injury during inactive duty training.   

f.  If not, offer an opinion as to whether any diagnosed right knee disability is proximately due to, the result of, or aggravated by, his service-connected left knee disability.   

g.  Provide clear rationale with references to the record.  

4.  Review the report to ensure it complies with the above instruction.  If not, return it for correction.

5.  Readjudicate this claim based on all of the evidence of record.  If the claimed benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond thereto before certifying this claim to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




